Citation Nr: 0324168	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  00-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for major depression. 

2.  Entitlement to an initial compensable disability rating 
for left calf strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.  

This matter is before the Board of Veterans' Appeals on 
appeal of a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Since then the file has been in the custody of the San Juan 
RO.  In April 2001, the Board remanded the case to the RO for 
additional procedural and evidentiary development.  As the 
development requested has been completed, no further action 
by the RO is necessary to comply with the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal stems from the veteran's disagreement with the 
ratings assigned in connection with the original grants of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since March 1, 1999, and currently, the depressive 
symptomatology more nearly approximates the criteria of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with self-care and normal conversation), due 
to such symptoms as depressed mood, anxiety, irritability, 
sleep impairment and forgetfulness.  

2.  Since March 1, 1999, and currently, the residuals of the 
left calf strain are manifested by tenderness with slight, if 
any, impaired loss of muscle function, full range of motion 
of the knee, and no functional loss due to pain.   

3.  The case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to either service-connected disability as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Since March 1, 1999, and currently, the criteria for an 
initial rating of 30 percent for major depression have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
Part 4, 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2002).  

2.  Since March 1, 1999, and currently, the criteria for an 
initial compensable rating for residuals of a left calf 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5311 (2002).

3.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of an extraschedular rating is not warranted. 
38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, amended VA's duties to notify and to assist claimants 
applying for veterans benefits. 

A review of the record shows that in the April 2001 remand 
the veteran was asked to identify sources of treatment, 
either VA, private or military, for his disabilities.  In a 
June 2001 letter, the veteran was informed what evidence he 
needed to submit and what assistance VA would provide in 
obtaining pertinent evidence.  In response, the veteran 
indicated that all of his treatment has been by VA.  In the 
supplemental statement of the case (SSOC), dated in April 
2003, the RO cited the regulation, implementing the VCAA, 
providing actual notice of the duty to notify and the duty to 
assist, including what evidence VA would obtain and what 
evidence the veteran should provide unless he authorized VA 
to obtain evidence on his behalf.  In the SSOC, the RO 
informed the veteran that the evidence of record did not 
demonstrate that the criteria for either a 30 percent rating 
for depression or a 10 percent rating for calf strain had 
been met.  For these reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103. 

As the veteran has not provided any further information or 
evidence to substantiate his claims and as there is no other 
evidence to be obtained, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103A.

General Policy in Rating 

In evaluating the veteran's claims for increase, the Board 
considers all the evidence of record.  The pertinent findings 
are then compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155.  Diagnostic Codes identify the listed disabilities in 
the Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

1. Major Depression 

The service medical records disclose that the veteran was 
treated for major depression from 1997 to 1998, including 
hospitalization for one week, and depression was noted on his 
retirement examination. 

In November 1998, the veteran underwent a VA examination, 
prior to his retirement in 1999 from active military duty.  
According to the veteran, his psychiatric symptoms were 
controlled with medication.  He had no complaints at the time 
of the examination.  He denied feelings of sadness, suicidal 
ideation, anxiety, and depression.  On mental status 
evaluation, the examiner reported that the veteran was alert, 
oriented, cooperative, and neat and clean in appearance.  The 
veteran's speech was well organized, concentration was 
unimpaired and there was no attention deficit.  Judgment and 
insight were good.  His thinking was somewhat concrete.  
There was no disorganization in formal thinking, delusions, 
hallucinations, suicidal thoughts, or paranoid ideation.  The 
diagnosis was major depression, in remission, and the global 
assessment of functioning (GAF) score was 68. 

In a March 1999 rating decision the RO granted service 
connection for major depression and assigned a 10 percent 
rating under Diagnostic Code 9434, effective from the day 
following separation for service, March 1, 1999.  The veteran 
then appealed the 10 percent rating that was initially 
assigned that is now before the Board for appellate review. 

VA records show that the veteran was followed in the mental 
health clinic from March 1999 to January 2001 for major 
depression that at various times was manifested by symptoms 
of irritability, dysphoria, forgetfulness, and anger that 
were treated with medication.  In September 1999, he was 
working part-time and doing volunteer work, and he had 
applied for a job.  In July 2000, chronic depressive mood was 
noted and there was no job-seeking activity.  In January 
2001, the veteran was experiencing an exacerbation of major 
depression with psychotic features. 

Later in January 2001, the veteran was hospitalized for about 
a week because he was not responding to treatment.  His 
symptoms included insomnia, decreased appetite, decreased 
libido, decreased energy and loss of interest in usual 
activities.  He had ideas of self harm and he complained of 
hearing voices.  It was noted that the veteran was working 
and living with his wife and two children.  On admission, the 
veteran was alert, oriented, and cooperative.  He was sad and 
his affect was restricted.  He denied suicidal ideation.  
During the hospitalization his medication was changed and he 
gradually improved.  At discharge, he was alert, oriented, 
and in good contact with reality.  There was no evidence of 
thought disorder and he was not suicidal.  The diagnosis was 
major depression with psychotic symptoms.  The GAF score was 
40. 

VA mental health records show that the veteran was seen 
almost monthly from February to November 2001.  When he was 
seen in May 2001, his mood and affect were depressed.  The 
was no evidence of active suicidal ideation or delusions or 
hallucinations.  Judgment was adequate and insight was 
superficial.  When the veteran was seen in August 2001, there 
was no basic change in the subjective complaints or in the 
clinical picture.  

On VA examination in October 2001, the examiner reported that 
he had reviewed the veteran's file and hospital records.  He 
also reported that the veteran was living with his wife and 
his daughter and that the veteran had worked for 6 months in 
a retail store and 8 months in landscaping.  The veteran 
complained that his depression had not improved with 
treatment, that he heard voices and that he stayed home.  He 
denied having any activity.  The examiner described the 
veteran as alert, oriented, and adequately dressed and 
groomed.  The examiner found the veteran to be somewhat 
depressed with a restricted affect, attention and impulse 
control were good, and concentration, insight and judgment 
were fair.  The veteran's speech was clear and coherent.  
There was no perceptual or thought disorder, hallucinations, 
or suicidal or homicidal ideation.  The examiner commented 
that despite the veteran's condition he was able to hold two 
jobs.  The diagnosis was depressive disorder.  The GAF score 
was 70.   

VA mental health records show that the veteran was seen 
several times between April 2002 and January 2003 for major 
depression.  The primary symptoms were depressed mood and 
affect.  The GAF scores were 55 and 60. 

A social and industrial survey was conducted by VA in October 
2002.  It was reported that the veteran had been working for 
the 5 months as a maintenance man, but he was having problems 
at work.  

In November 2002, the examiner who conducted the October 2001 
VA examination stated that, after a review of outpatient 
records and the social and industrial survey, his conclusions 
from the October 2001 VA examination remained the same. 

Rating Criteria 

The veteran's psychiatric disorder is rated under a general 
rating formula for mental disorders.  The formula assesses 
disability according to the manifestation of symptoms, 
providing objective criteria for assigning a disability 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The criteria for a 10 percent rating are occupational and 
social impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

The criteria for 30 percent rating are occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
GAF Score 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score in the range of 61 to 70 denotes mild 
symptoms.  A GAF score in the range of 51 to 60 denotes 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
in the range of 31 to 40 denotes major impairment.  A GAF 
score is evidence pertinent to the level of occupational and 
social impairment. 

Analysis 

Reconciling the various reports into a consistent disability 
picture, three elements of the present disability emerge.  
First, since separation from service the veteran's 
psychiatric disorder has remained symptomatic despite 
medication.  Two, he is followed regularly as an outpatient 
and he has been hospitalized on one occasion because of his 
disability.  And three, there has been no basic change in the 
clinical picture from the time he was separated from service 
in March 1999 and currently.  

After a review of all the evidence, although the veteran 
generally functions satisfactorily with self-care and normal 
conversation, his symptoms such as depression, anxiety, 
irritability, sleep impairment and forgetfulness result in 
occupational and social impairment as evidence by GAF scores 
of 55 and 60, predominantly, indicative of moderate 
difficulty in social and occupational functioning.  This 
symptomatology is encompassed in the criteria for a 30 
percent rating. 

While a GAF score of 40 is also of record, it came in the 
context of a period of hospitalization when the veteran was 
not responding to treatment.  Moreover, the record shows that 
since the hospitalization, the GAF scores have consistently 
ranged from 55 to 70.  Overall, the multiple GAF scores from 
55 to 70 are more reflective of the degree of disability 
present than the single, isolated score of 40.  As for the 
GAF score of 70 reported on VA examination in October 2001, 
which would be indicative of mild symptoms, equating to a 10 
percent rating, the record shows that while the veteran does 
not suffer from all of the symptoms or manifestations for a 
30 percent rating, the disability picture more nearly 
approximates the 30 percent criteria.  Under 38 C.F.R. § 4.7, 
the veteran is therefore entitled to higher rating of 30 
percent. 

The veteran however is not experiencing symptoms indicative 
of a disability rating higher than 30 percent.  He does not 
have symptomatolgy that more nearly approximates the criteria 
for a 50 percent rating such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

For these reasons, the evidence supports a 30 percent rating 
since March 1, 1999, and currently, for major depression.  
The preponderance of the evidence is against a rating higher 
than 30 percent at any time during the appeal period. 

2.  Left Calf Strain

The service medical records disclose that the veteran was 
seen several times for recurrent left calf pain that was 
worse after running and riding in a car.  There was no 
history of trauma.  A venogram was normal. 

On VA examination in October 1998, prior to his 1999 
retirement from active military duty, the veteran complained 
of left calf pain when he ran. He described the pain as being 
a seven out of ten, occurring about twice a week that lasted 
for two to three days.  The pertinent findings were 5/5 
muscle strength without swelling or bulges.  There was slight 
tenderness to palpation of the posterior calf.  The diagnosis 
was chronic calf strain.  

In a March 1999 rating decision the RO granted service 
connection for left calf strain and assigned a noncompensable 
rating under Diagnostic Code 5311, effective from the day 
following separation for service, March 1, 1999.  The veteran 
then appealed the noncompensable rating that was initially 
assigned that is now before the Board for appellate review. 

VA treatment records show that in May 2001 left calf 
tenderness, but no other abnormality, was noted. 

On VA examination in October 2001, the examiner reported that 
he had reviewed the veteran's file and medical records.  The 
veteran complained of intermittent left calf pain after 
prolonged sitting or running.  He denied ankle pain or 
limitation of motion of the left ankle and knee.  
Objectively, left knee extension was 0 degrees and flexion 
was 135 degrees.  Left ankle dorsiflexion was 15 degrees and 
plantar flexion was 45 degrees.  Muscle strength of the left 
knee and left ankle extensors and flexors was 5/5.  There was 
no painful joint motion.  There was no calf swelling, 
deformity, redness, or calor.  The examiner commented that 
there was no left knee or ankle pathology on physical 
examination, that the ranges of motion of the left knee and 
ankle were within normal limits, and that there were no 
disabling manifestations of the left knee and ankle joints.  
He further stated that there was no weakened movement, excess 
fatigability, or incoordination attributable to the left 
calf, and no loss of function due to pain.  The diagnosis was 
history of mild, chronic left calf pain. 

In February 2002, a scan of the left leg conducted by VA to 
evaluate the veteran's left calf pain revealed no evidence of 
deep vein thrombosis. 



Rating Criteria 

In this case, a muscle injury, not the result of an external 
wound, is an unlisted condition in the Schedule.  As such it 
is permissible to rate the condition analogously to a closely 
related injury.  The RO has rated the disability here under 
DC 5311, involving Muscle Group XI, the muscles of the calf.  
The function of the calf muscles includes propulsion and 
flexion of the knee.  

In evaluating a muscle injury under 38 C.F.R. Part 4, § 4.73, 
DC 5311, 38 C.F.R. § 4.56(d) provides, in part, that a 
disability resulting from a muscle injury is classified as 
slight or moderate or moderately severe, depending on three 
factors, including objective findings. 

Under § 4.56(d)(1), the objective findings of a slight muscle 
disability are, in part, no evidence of fascial defect, 
atrophy, impaired tonus, or function.  Under § 4.56(d)(2), 
the objective findings of a moderate muscle disability are, 
in part, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Under Diagnostic Code 5311, a 0 percent rating is assigned 
for slight muscle disability.  A 10 percent rating is 
assigned for a moderate muscle disability 

Analysis

The service medical records document left calf pain without a 
history of trauma. As for evidence of current disability, on 
VA examination in October 2001, there was no painful knee 
motion; no calf swelling, deformity, redness, or calor, no 
left knee pathology or disabling manifestations; and, no 
weakened movement, excess fatigability, or incoordination 
attributable to the left calf.  Range of motion of the knee 
was within normal limits.  Except for tenderness, there are 
no disabling residuals of left calf strain. 

As for functional loss due to pain, none has been 
demonstrated.  Even assuming there is some additional 
restriction due to pain on use, DC 5311 encompasses the 
cardinal signs of muscle disability, such as, fatigue-pain, 
therefore any additional consideration of pain in this case 
would result is evaluating the same disability under various 
diagnoses, which is to be avoided.  38 C.F.R. Part 4, 
§§ 4.14, 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

For these reasons, the preponderance of the evidence is 
against the claim for a compensable rating for residuals of 
left calf strain. 

Extraschedular Rating 

In this case, the RO has also considered an extraschedular 
rating. 

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral to 
the appropriate officials for consideration of an 
extraschedular is warranted.  VAOPGCPREC 6-96. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases, the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service, upon submission from the RO, are authorized 
to approve an extraschedular rating.  The governing norm is 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no evidence of record to support a finding of marked 
interference with employment or frequent periods of 
hospitalization for treatment of either service-connected 
disability.  Therefore, referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of extraschedular ratings is not 
warranted.


ORDER

Since March 1, 1999, and currently, a 30 percent rating for 
major depression is granted, subject to the law and 
regulations governing the award of monetary benefits. 

An initial compensable rating for left calf strain is denied. 


____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

